Citation Nr: 1024977	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  02-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral leg 
disability.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back/spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to December 
1957 and July 1967 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in May 2005, at which 
time the Board issued a decision denying reopening the claims.  
The Veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In October 2006, 
the Veteran and VA filed a Joint Motion for Remand, essentially 
agreeing that the Veteran had not been properly advised by the 
Agency of Original Jurisdiction as to the requirements for 
substantiating a claim based on new and material evidence.  That 
same month, the Court issued an order vacating and remanding the 
matters to the Board.  These matters were previously remanded by 
the Board in April 2007 and December 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has a duty on remand to ensure compliance with the 
favorable terms stated in a Joint Motion for Remand (JMR) or 
explain why the terms will not be fulfilled.  Forcier v. 
Nicholson, 19 Vet. App. 414, 426 (2006); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Here, pursuant to the JMR, the parties identified an issue with 
the original notice provided to the Veteran by the Agency of 
Original Jurisdiction.  The identified notice error was that the 
Veteran had not been informed of the new and material evidence 
criteria in effect for claims filed prior to August 29, 2001.  

The error cannot be cured by notice from the Board and must be 
issued by the Agency of Original Jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that these matters were previously remanded on 
two occasions to ensure that the Veteran received appropriate 
notice.  The Board regrets that the claims must be remanded yet 
again.  However, to date, there has not been substantial 
compliance with the Board's remand directive, nor has the Veteran 
waived his right to receive compliant notice.  (See Appellate 
Brief Presentation dated May 17, 2010.)

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a notice letter 
advising him of the criteria for claims based 
on new and material evidence in effect 
prior to August 29, 2001.  

Specifically, it should advise the 
appellant that new and material evidence 
means evidence not previously submitted 
to agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The letter must also describe what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were not found in the 
previous denial.  In this respect, the RO/AMC 
should advise the appellant that the claims 
for service connection for a back/spine 
disability and a bilateral leg 
disability were previously denied in an 
unappealed June 1997 RO decision.  As to 
a back/spine and bilateral leg 
conditions, the RO previously found no 
credible evidence of either condition 
during service, nor evidence linking any 
current back/spine or bilateral leg 
disability to service.  In addition, as 
to the claim for a bilateral leg 
disability, there was no evidence 
presented showing a current bilateral 
leg disability.  New and material 
evidence must relate to these facts.  

2.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Any supplemental statement of 
the case should include consideration of 
the claim under the criteria for claims 
based on new and material evidence in 
effect prior to August 29, 2001.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


